Citation Nr: 0622303	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from June 1949 to September 
1955.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board issued a decision in June 2004 denying the 
veteran's claims, and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In January 2006, during 
the pendency of his appeal to the Court, his attorney and 
VA's Office of General Counsel - representing the Secretary 
of VA, filed a joint motion requesting that the Court vacate 
the Board's decision and remand the case for readjudication 
in compliance with directives specified.  The Court issued an 
order that same month granting the joint motion and since has 
returned the case to the Board.

To comply with the Court's order, the Board, in turn, is 
remanding this case to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
is required on his part.


REMAND

The joint motion states, in part, the Board's prior decision 
failed to adequately address whether the duty to assist had 
been satisfied under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) - in terms of requesting a VA medical 
examination to obtain an opinion indicating whether the 
veteran's bilateral hearing loss and tinnitus are related to 
his service in the military.  When previously adjudicating 
the claim, the Board conceded he currently has sufficient 
hearing loss to meet the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered a disability by 
VA standards.



According to this regulation, impaired hearing is considered 
a disability when the auditory threshold in any frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

An October 2001 letter from Dr. M. A. Olenginski confirmed 
the veteran's speech discrimination scores (88 percent for 
his right ear and 65 percent for his left) were sufficiently 
low to meet this § 3.385 requirement.

So the determinative issue was whether the veteran's current 
bilateral hearing loss (and for that matter, tinnitus, which 
Dr. Olenginski also diagnosed) are the result of acoustic 
trauma the veteran alleges he sustained in the military.  Dr. 
Olenginski reported these conditions dated back to 1950 
(i.e., when the veteran was on active duty in the military), 
when he was exposed to excessive noise from a 5-inch cannon 
while stationed aboard the USS Knapp.  Dr. Olenginski 
believes that most likely was the acoustic trauma that 
precipitated the hearing loss and tinnitus.  But in denying 
the claim, even with consideration of this favorable opinion, 
the Board concluded there was insufficient evidence showing 
the veteran sustained the alleged acoustic trauma in service.

The veteran's service personnel records, including his DD 
Form 214, indicate his military occupational specialty (MOS) 
was equivalent to an electrician's apprentice and that he 
served, as alleged, aboard the USS Knapp from April 1951 to 
December 1954 and from March to August 1955.  He had 2 years 
and 2 months foreign and/or sea service.

The veteran had no complaints of hearing loss or tinnitus 
while on active duty, and there was no objective clinical 
indication of these conditions.  His June 1949 enlistment 
examination was entirely unremarkable; he had 15/15 hearing, 
bilaterally.  He also had normal hearing (15/15, bilaterally, 
for both whisper and spoken voice) when later examined in 
October 1952.  His military service ended in September 1955.  
A physical examination of him was not requested or required.

Since it is still unclear whether Dr. Olenginski reviewed the 
veteran's pertinent medical history (including that mentioned 
from service) or, instead, based his opinion solely on the 
history of acoustic trauma in service as reported by 
the veteran, himself, a VA examination is needed to decide 
this case.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
any additional medical comment, does not constitute competent 
medical evidence).  The veteran's unsubstantiated assertions 
cannot summarily be accepted as fact.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993) (and the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based on a factual premise or history as 
related by the veteran).

Additional development of this case also is required because, 
during the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

Here, while the veteran was provided notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection (i.e., the first three elements 
discussed in Dingess/Hartman v. Nicholson) in a December 2001 
VCAA letter, he has not been provided notice of the type of 
evidence necessary to establish the downstream disability 
ratings or effective dates for these conditions in the event 
they are service connected.

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence necessary to establish both a disability rating and 
an effective date.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Thus, 
another VCAA letter must be issued to correct this procedural 
due process problem before the Board can decide this case.  
The Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as recently outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.  Schedule the veteran for a VA 
examination to obtain an opinion 
indicating whether it is at least as 
likely as not (i.e., 50-percent or 
greater probability) his current 
bilateral hearing loss and tinnitus are 
related to his service in the military - 
but, in particular, to any excessive 
noise exposure he may have sustained 
while stationed aboard the USS Knapp.  To 
assist in making this important 
determination, have the designated 


examiner review the relevant evidence in 
the claims file, including the veteran's 
service medical and personnel records and 
the October 2001 letter from 
Dr. M. A. Olenginski.  Also have the 
examiner take into consideration the 
veteran's medical, occupational, and 
recreational history prior to and since 
his active service.

The examiner must discuss the rationale 
of the opinion.  If, per chance, an 
opinion cannot be provided without 
resorting to speculation, please 
expressly indicate this in the report of 
the evaluation.

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If the claims are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claims to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

